—Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Respondent disapproved petitioner’s restaurant-wine license application for several reasons. Supreme Court granted the petition, annulled respondent’s de*968termination and ordered respondent to reconsider the application without considering the “6-foot rule” set forth in 9 NYCRR 53.1 (s). One of the other factors relied on by respondent, however, is that petitioner’s establishment does not meet the statutory definition of a restaurant (see, Alcoholic Beverage Control Law § 3 [27]; § 81 [2]). Petitioner concedes on appeal that it does not qualify for an on-premises restaurant-wine license and has indicated that it intends to submit an application for an on-premises liquor license. Respondent’s disapproval of the instant application thus was proper, and the judgment must be reversed and the petition dismissed. (Appeal from Judgment of Supreme Court, Genesee County, Dillon, J.— CPLR art 78.) Present — Denman, P. J., Green, Pine, Scudder and Balio, JJ.